 TENN-TOM CONSTRUCTORS465Morrison-Knudsen Company,Inc., Brown and Root.Inc., and Martin K.Eby ConstructionCo., Inc.,a joint venture known as Tenn-Tom Construc-torsandInternational Union of Operating Engi-neers Local624, AFL-CIO. Case 26-CA-996425 April 1986DECISION AND ORDER REMANDINGBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 16 July 1983 Administrative Law JudgePhilip P. McLeod issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.George McCain was employed by the Respond-ent as a foreman in the maintenance shop and wasa supervisor as defined in Section 2(11) of the Act.He was also a member of Operating EngineersLocal 624, the Charging Party, which representedcertain of the Respondent's employees, includingthose in the maintenance shop under McCain's su-pervision. In the summer of 1982 several of theseemployees began to complain about his supervisionto their Local 624 steward, ThomasBliss, an em-ployee of the Respondent. They complained thatMcCain performed bargaining unit work and thathe was "riding" and "harassing" employees underhis supervision.Blissmadevarious attempts to re-solve these grievances through discussions withMcCain and with higher management. Nonetheless,the complaints persisted.In late July the general foreman, Howell, whowas above McCain in the maintenance shop, told agroup of the employees that he was disappointedthey had taken their complaints to Bliss instead ofhim because it was a morale problem, that he couldhelp them but Bliss could not, and that from thenon they should bring their problems to him. Thejudge found these statements to violate Section8(a)(1), and we agree.On 1 August Bliss prepared and filed a discipli-nary charge with Local 624, against McCain as amember, based on the employees' complaints. Theemployees in McCain's crew signed the charge as"witnesses"; the first to sign was Ronnie Crane.Later the charge was brought before a union meet-ing attended by Howell and McCain. Bliss present-ed the charge and called Crane as a witness. Theunionmembers at the meeting voted to findMcCain guilty and to fine him $100, but to suspendthe fine on the condition that McCain not repeatthe conduct that gave rise to the charge.The General Counsel's complaint here allegedthat the Respondent threatened retaliation andpromised benefits to various employees, to influ-ence their votes on the union charges, and after thetrial threatened to retaliate against employees. Thecomplaint also alleged that the Respondent retaliat-ed against Crane by twice sending him home early,and then laying him off. The Respondent deniedmaking any threats or promises, and asserted legiti-mate business reasons for its conduct towardCrane. The judge found it unnecessary to resolvethese factual disputes because he found that theemployees' participation in the union disciplinaryproceedingsagainstMcCain were unprotected bythe Act. The judge reasoned that the disciplinaryproceedings violated Section 8(b)(1)(B) of theAct,' and that such unlawful concerted activitycannot be protected.We think that analysis putsthe issue too simply and, in this case, we reverse.Section 7 protects the right of employees to"assist" alabor organization, and Section 8(a)(3)prohibitsdiscrimination to discourage not onlyunion membership per se, but activityas a unionmember.2 Thus, the Act protects an employee inseeking the advice and assistance of a union stew-ard,3 or participating in union meetings.4InBovee & Crail Construction Co.,224 NLRB509 (1976), the Board held that union officials whotook unlawful actions on behalf of the union werenot protected by the Act from employer disciplinefortheirmisconduct.The Board noted that"[e]mployees, acting on behalf of the union, mayunder certain circumstances lose the protection ofthe Act" and it declined to "insulate the perpetra-tors of the unlawful act from the act itself."That does not mean, however, that whenever aunion commits an unfair labor practice, everymember playing any role in the unlawful conductis a "perpetrator" of it. InB & W Construction Co.,263 NLRB 405 (1982), the Board held that the Actprotected an employee who confronted a supervi-sor allegedly performing unit work and threatenedto file an internal union charge against him. TheiNo charge was filed herealleginga violation of Sec 8(b)(1)(B), butwe assumewithoutdecidingthat the Union's conduct was ofthe typeproscribed by that section2Radio Officers v NLRB,347 U S 17,39-40(1954)aSee,e g,LuckyStores, 245 NLRB 647 (1979),Temperature SystemsCorp,195NLRB 1023 (1972),Chas. Ind Co,203 NLRB 476 (1973);Ogle Protection Service,149 NLRB 545, 557-561 (1964)4See, e g,Berkshire KnittingMills,46 NLRB 955, 999 (1942), enfd139 F 2d 134, 141 (1943), cert denied 322 U S 747 (1944)279 NLRB No. 68 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard found that the employee was a rank-and-filemember seeking his union'sassistance to enforcethe terms of a collective-bargaining agreement, andthat his error in choice of procedure did not byitselfmake him responsible for the union's unfairlabor practice.The employer in that case filed8(b)(1)(B) charges with the Board,which found aviolation;the Board noted that the employer wasthus able to protect its legitimate interests withoutretaliation against the employee.Congress has expressed its intent that generallylabor organizations and their agents, but not indi-vidual employees,should be responsible for the un-lawful practices of labor organizations.Thus, Sec-tion 8(b) of the Act proscribes unfair labor prac-tices by "a labor organization or its agents" andSection 301(b) provides that court judgments underthat section are "enforceable only against the orga-nization. . .and . . . not. . .against any individ-ual member. . . ."Furthermore,the rank-and-filemember is enti-tled to rely,to some extent,on the advice of hisstatutory representative.That is part of the reasonemployees choose representation, and an assump-tion underlying the representative's role in the stat-utory scheme assigns to it both authority and obli-gations.5If the Union committed an unfair labor practicehere,6the Respondent had remedies available to itthrough the Board. The Board would order anydiscipline rescinded,would make McCain whole,and would order the Union to cease its coercivetactics.Such remedies would adequately protecttheRespondent's legitimate interests here.More-over,as the Supreme Court observed inFloridaPower & Light Co. v. Electrical Workers IBEWLocal 641,417 U.S. 790, 808 (1974), an employercan protect itself absolutely by requiring its super-visors to resign their union memberships.Further-more,an employer can take direct action againstthe perpetrators,as we held inBovee& Crail.Given these remedies,itwould be unfair toallow an employer to retaliate against rank-and-fileemployees who relied on their statutory representa-tive to resolve legitimate grievances over termsand conditions of employment,when that repre-sentative attempts to discharge its statutory dutiesby unlawful means. The chilling effect on theem-ployees'exercise of their Section 7 rights would notbe justified by the indirect protection such retalia-tion would give the employer's interests,which can6See,e g , Sears,Roebuck & Co,274 NLRB 230 (1985),EmporiumCapwell Co Y Western Addition Community Organizations,420 US 50(1974),Vaca v Sipes,386 U S 171 (1967),Ford Motor Co v Huffman,345US 330 (1953)6 See fn I abovebe protected directly and adequately under theAct.7Applying these principles,we find that the em-ployees in this case, except Steward Bliss,cannotbe considered perpetrators of the unfair labor prac-tice,and that their union activity was thereforeprotectedby the Act. Thus, thevarious employeesonMcCain'screw complained to their stewardabout their termsandconditions of employmentand sought his advice and assistance.The Union,through Bliss and perhaps other officials,eventual-ly decided to file internal union charges againstMcCain.The recorddoes not suggest that thecrew employees exercised their judgment todemand or approve thatchoice ofprocedure. Theirlimited participation in the disciplinary proceedingsfollowed from their legitimate reliance on Bliss'recommendation,in his official capacity, that thoseproceedings were the proper means of resolvingthe employees'grievances.This is true even though these employees mighthave prevented the unfair labor practice. Thus,before Bliss filed the charge, he presented it to thecrew employees and asked for their decision on it;none objected to its beingfiled.We find,however,that the rank-and-file employees were dependent inthismatter on their steward's guidance.Bliss alsoasked the crew to sign the charge as witnesses,which theyalldid.The employees then voted atthemeeting to find McCain guilty. Those actionscan be read,however,as reflecting their judgmenton the facts of the grievance and not necessarily onthe procedure.According to the General Counsel'scomplaint,Ronnie Crane was singled out for retaliation, yethe bears no particular responsibility for the unionmisconduct.As far as the record shows, it wasmere coincidence that his signature was first on thecharge, and Bliss called him to testify at the meet-ing for reasons known only to Bliss.We therefore find that the complaint allegations,if proven,would be unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.As noted,the judge did not resolve material factualdisputes regarding those allegations.Because thosedisputes depend in large part on resolutions of thecredibility of witnesses,we will remand this case tothe judge to make those resolutions and findings offact. 6'We note that this case does not involve a work stoppage or othersuch employee conduct interfering with production or plant disciplineDifferent considerations,besides those discussed here, apply to thosecases8We are mindful of the delays that have already occurred in this caseWe do not believe it will be necessary to reopen the record but that deci-sion remains with the judge TENN-TOM CONSTRUCTORS467ORDERThis proceeding is remanded to AdministrativeLaw Judge Philip P. McLeod for further proceed-ings in light of this decision. The judge shall pre-pare and serve on the parties a supplemental deci-sion containing such resolutions, findings, conclu-sions, and recommendations as he deems necessary,consistentwith the remand. Following service ofthe supplemental decision on the parties, the provi-sions of Section 102.46 of the Board's Rules andRegulations shall apply.MEMBER JOHANSEN, concurring and dissenting.I agree that it is necessary to remand this case tothe administrative law judge to determine whetheremployees were disciplined for assisting a labor or-ganization.Unlikemy colleagues, however, Iwould overruleBovee & Crail.11That decision hasbeen undercut byB & W Construction 2as a practi-cal matter and philosophically byWright LineaandMetropolitan Edison.4The vice ofBovee & Crailisthat it allows an employer to call an employee toaccount as an employee for assisting a labor organi-zation.Iwould no more find that an employer may dis-cipline employees for their actions as union officialssimply because the union may have violated Sec-tion 8(b)(1)(B) than I would find that a union coulddiscipline an employer representative because theemployer had violated 8(a)(5).6 "Certainly, there isnothing in our statute to suggest that because aunion violates one section of the Act, we cannotfind that an employer violates another section."6'Bovee & Crad Construction Co,224 NLRB 509 (1976)2B & W Construction Co,263 NLRB 405 (1982)9Wright Line,251 NLRB 1083 (1980)4Metropolitan Edison Co v NLRB,460 U S 693 (1983)bSymmetry, however, suggests that as a defense under current law9Brady-Hamilton Stevedore Co,198 NLRB 147, 149 (1972), MembersKennedy and Penello's dissentMargaret G. Theiner, Esq.,for the General Counsel.John S. Gannon, Esq.,andArther R.Welhoelter,Esq.(Dearborn & Ewing),of Nashville, Tennessee, for theRespondent.Charles T. Sykes Jr., Esq.,of Gulfport,Mississippi, forthe Charging Party.DECISIONUnion of Operating Engineers, Local 624, AFL-CIO(Union),againstMorrison-KnudsenCompany, Inc.,Brown and Root, Inc., and Martin K. Eby ConstructionCo., Inc., a joint venture known as Tenn-Tom Construc-tors (Respondent).On December 29 a complaint and notice of hearingissued allegingthatRespondent violated Section8(a)(1)and (3) of the National Labor Relations Act. An amend-ment to the complaint issued January 18, 1983. In itsanswer to the complaint, Respondent admitted certain al-legations, including the filing and serving of the charge,its status as an employer within themeaning ofthe Act,the status of the Charging Party as a labor organizationwithin the meaning of the Act, and the status of certainnamed individuals as supervisorsand agentsof Respond-ent within the meaning of Section 2(11) and (13) of theAct. Respondent denied the supervisory status of certainother named individuals and denied having engaged inany conduct which would constitute an unfair laborpractice.At a trial all parties were represented and were afford-ed full opportunity to be heard, to examine and cross-ex-amine witnesses,and to introduce evidence. Followingthe close of the trial, both Respondent and the GeneralCounsel filed timely briefs, which have been duly consid-ered.On the entire record in this case, and from my obser-vation of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONMorrison-Knudsen Company, Inc., Brown and Root,Inc., and Martin K. Eby Construction Co., Inc., a pointventure known as Tenn-Tom Constructors is a corpora-tion with an office and place of businessin luka,Missis-sippi,where it has been engaged in construction workperformedon the Tennessee-TombigbeeWaterwayProject.During the past calendar year, which period is repre-sentative of all times material herein, Respondent pur-chased and received at its Iuka, Mississippi facility prod-ucts, goods, and materials valued in excess of $50,000 di-rectly from points outside the State of Mississippi.Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.0II.LABOR ORGANIZATIONInternationalUnion of Operating Engineers, Local624,AFL-CIO isa labor organization within the mean-ing of Section2(5) of the Act.STATEMENT OF THE CASEPHILIP P.MCLEOD, Administrative Law Judge. Thiscase was heard before me on February 3, 4, 22, and 23,1983, in Tupelo, Mississippi.It originatedfrom a chargefiled on November 12, 1982,and amendedon December23, 1982,1 in the above-captioned case byInternational1All dates herein refer to 1982 unless otherwise indicatedIII.THE UNFAIR LABOR PRACTICESA. Allegations and IssuesThe complaint, as amended, alleges that during aperiod from July through October 1982, Respondent,acting through General Foreman Winston Howell andForeman George McCain, violated Section 8(a)(1) of theAct by various acts and conduct, including telling em- 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees not to talk to their union representative,threat-ening employees with discharge and layoff because theyfiled charges againstMcCain in an internal union pro-ceeding,and subsequently testifying at an internal uniontrialregarding those charges.Italleges thatMcCainpromised employees unspecified benefits if they votedforMcCain in the upcoming internal union trial andthreatened employees with discharge if McCain did notprevail in that trial.The complaint further alleges thatRespondent violated Section 8(a)(3) and(1) of the Actby reducing the work hours of employee Ronnie Craneon September 22 and 23, and subsequently laying offCrane on October 23, 1982, because of Crane's role inprocessing the internal union charges against McCainand subsequently testifying at the internal union trial.Respondent denies that either Howell or McCain aresupervisorswithin the meaning of the Act and denieshaving made any of the coercive remarks or threats re-ferred to above. Respondent admits that Crane was senthome from work early on September 22 and 23, but con-tends that this was done solely because work was un-available.Respondent further admits that Crane was laidoff on October 22, but contends that Crane's layoff waspart of a general shutdown of construction work in thefallwhich finally culminated with all employees beinglaid off for the winter on November 22. Respondent fur-ther contends that Crane was laid off while another lesssenior employee was retained because the decision ofwhich employee to lay off was made solely on the basisof productivity and not on the basis of seniority.B. BackgroundTenn-Tom Constructors is a joint venture formed byMorrison-Knudsen Company, Inc., Brown and Root,Inc., and MartinK. Eby Construction Co., Inc.,to per-form construction work on the Tennessee-TombigbeeWaterway Project in Mississippi.This project is a multi-million-dollar operation in which Respondent is involvedin the removalof dirt froma canal excavation more than10 miles long.InFebruary 1975 Respondent entered into a pro-jectwide collective-bargaining agreementwith five labororganizations,one of which is the Union. This agree-ment,or its successor,was in effect at all times relevantto this case.Pursuant to the collective-bargaining agreement and,as is not uncommon in the construction industry, Gener-alForemanWinstonHowell and Foreman GeorgeMcCain were members of the Union. Wage rates of bothgeneral foreman and foreman are contained in the collec-tive-bargaining agreement,and these positions are other-wise covered by the agreement as if they were membersof the bargaining unit.C. Supervisory Status of Howell and McCainRespondent'smaintenanceshop is under the overallsupervision of a master mechanic. On the third shift, thisindivudualisAl Brown.Brown is assistedon the thirdshift by Howell and McCain.The general foreman shares an office with the mastermechanic.The general foreman does not have aseparatedesk in that office because most of his time is spentmoving throughout the work area, but he does have afiling cabinet there in which he keeps specification booksand other records he refers to in performing his job. Theforeman, however, does not have an office.Harold Kimbrough, who has worked for Respondentfor 3-1/2 years in positions both as general foreman andas foreman, testified credibly about the general dutiesand responsibilities of those positions. According to thattestimony,the general foreman and master mechanic al-ternated inthe preparation of employee timesheets. Themaster mechanic and general foreman were required tocheck each other's work reports for accuracy. Time-sheets showing the number of hours employees workedwere filled out by the employees themselves and turnedin to the foreman. The foreman confirmed the accuracyof the employee report, initialed the report, and gave itto the general foreman. From these individual reports,timesheets were prepared by the general foreman and themaster mechanic, both of whom signed the sheets beforethey were forwarded to Respondent's payroll office forpayment to employees. Both the foreman and the generalforeman have the authority to excuse employees for ab-sences.Neither the foreman nor the general foreman have theauthority independently to hire employees. The generalforeman, however, does interview prospective employeesin conjunction with the master mechanic and recom-mends to himwhether they should be hired.It is alsocommon for both the foreman and the general foremanto recommend that certain individuals they think worthybe transferred and/or promoted to higher work classifi-cations,and these recommendations are generally fol-lowed. Both the foreman and the general foreman drivecompany vehicles which are different from those drivenby rank-and-file employees. Employee Jack Aired, whohad worked for Respondent as a foreman, provided simi-lar credible testimony regarding the duties and responsi-bilities of foremen generally.Though Respondent's labor relations/EEO officer,Doug Schiebler, testified that neither the foreman northe general foreman attended monthly supervisory meet-ingsheld by Respondent, Aired testified that he had at-tended such meetings regularly. Both Kimbrough andAired testified credibly in contradiction to Schiebler thatboth the foreman and the general foreman had authorityto,and regularly did, issue written reprimands to em-ployees deserving of them without prior consultationwith, or permission from, their own supervisors. Kim-brough, in fact, terminated employees without any dis-cussionorconsultationwith the master mechanic.Schiebler testified that the foreman and the general fore-man had no authority to issue written reprimands to em-ployees other than safety warnings and that those couldbe issued not only by supervisors, but also by craft em-ployees to one another. I find this testimony incredible.Master mechanic Al Brown, also a Respondent witness,testified that employees did not reprimand one another,and I reject Schiebler's assertion. Brown himself testifiedthat both the foreman and the general foreman had au-thority to issue written reprimands to employees for con- TENN-TOM CONSTRUCTORSduct other than safety violations.GeneralForemanHowell and Foreman McCain confirmed Brown's testi-mony on this point, and I find such to be the case.The one point which is crystal clear about the author-ity of both the general foreman and the foreman, whicheven Respondent does not seriously contest, is that usingonly generalguidelinesand parameters conveyed to theforeman through the general foreman, the foreman, usinghis own independent judgment, assigns work to employ-ees.Using that same independent judgment, the foreman,includingMcCain specifically,reassignsemployees fromone work task to anotheras he seesfit.The general fore-man alsopossesses and exercises authorityto reassignemployees from one work crew to another, and this factis admitted, even by Schiebler. Master mechanic Brownconfirmed that it was the foreman who assigned workand who talked with individual employees about theirjob performance when necessary. Brown even testifiedthat when he saw poor work being performed by an em-ployee, rather than approach the employee directly,Brown went to the foreman whose job it was to straight-en out the problem. Brown also confirmed the generaltestimony of Kimbrough that when employees were pro-moted, it was the result of a recommendation madeeither by the foreman or the general foreman.The record here is quite clear, as Respondentargues,that neither the foreman nor the general foreman pos-sessed allof the indicia of supervisory authorityenumer-ated in Section 2(11) of the Act. For example, neithercould independently decide to hire new employees. Nei-ther could they independently determine that fewer em-ployees were needed and affect a layoff. As Respondentnotes, both the general foreman and the foreman workedwithin guidelines or general parameters estaablished bythe master mechanic. Both the foreman and the generalforeman are covered by the collective-bargaining agree-ment between Respondent and the Union as if they weremembers of the bargaining unit. This last point, however,is not uncommon in the construction industry and, in anyevent, is not controlling on the issue. Further, it is wellsettled that for an individual to be found to be a supervi-sorwithin the meaning of the Act,it isnot necessarythat they possess all the indicia of supervisory authorityenumerated in the Act. A person is considered to be asupervisor if he possesses any of the defined authority.The record here shows that Winston Howell as gener-al foreman and George McCain as foreman possessedand exercised substantial supervisory authority. Based onthat authority, which is detailed above, and particularlyon the authority to assignand reassignwork to employ-ees, to assign and reassign employees to various crews,to issue written reprimands to employees for poor per-formance or the infraction or work rules and policies,and to effectively recommend employees for promotions,transfers, and layoffs, I find that General Foreman Win-ston Howell and Foreman George McCain are supervi-sors within the meaning of Section 2(11) of the Act, and,as such, are agents of Respondent within the meaning ofSection 2(13) of the Act.469D. Alleged InterferenceWith Employee RightsAt varioustimesthroughout the summer of 1982, em-ployeesin the maintenancedepartment,who workedunder the supervision of Foreman McCain, complainedto Union Shop Steward and ThomasBlissabout the wayinwhich McCain treated them. Specifically, employeescomplained repeatedly about McCain calling them ob-scene namesand "riding" them to such a point that theywere continuously upset.Blissfirst tried to resolve theproblem informally, but to no avail. Finally,Blissmetwith the job superintendent, Master Mechanic Al Brown,andGeneralForemanWinstonHowell to discussMcCain's behavior. ]During thismeeting,the job supenn-tendent suggested that, from then on, Bliss and GeneralForeman Howell take care of the personnel problems di-rectly, leaving Brown and McCain out of thematter al-toghther.Bliss agreed.It isnot clear what action, if any,Respondent took directly with McCain as a result of thismeeting.Subsequent to the meeting, however,Bliss con-tinued to receivecomplaintsfrom employees aboutMcCain's behavior. Bliss spoke with Howell on severaloccasions. Again it is not clear what, if anything, Howelldid to attempt to control McCain. Bliss continued to re-ceive complaints and report them to Howell.During the latter part of July, Howell approached em-ployees who worked under McCain on the third shiftwhile they were on their supperbreak. Howell told theemployees he wanted to talk to them about Bliss' com-plaints.Employee Donald Alexander testified crediblythat duringthismeetingHowell told employees if theyhad any problems with McCain, they were to come toHowell and not to go toBliss.Alexander also testifiedon directexaminationthat if any of the employees werecaught talking to Bliss, they would be terminated. Oncross-examination, Alexander quickly and candidly quali-fied his testimony to the effect that Howell said employ-ees would be terminated if caught talking toBliss duringworking hours and without Howell'spermission.Alexan-der further admitted that it had always been Respond-ent's policy that if an employee had a problem which re-quired that he talk tothe unionsteward while on thejob, the employee should first get permission from theforeman to leave his work and go and talk to the stew-ard.The General Counsel's witness, Jack Aired, con-firmed the existence of this policy. General ForemanHowell denied telling employees during this meeting thatit they were caught talking to Bliss, they would be ter-minated. Howell's testimony is not a direct denial of Al-exander's testimony, as qualified on cross-examination.Even if it were, however, I would credit Alexander'sversion and, based on it, I find that Howell made thestatements attributed to him by Alexander, as qualifiedon cross-examination.Specifically, I find that Howelltold employees that if employees had problems withMcCain, they were to come to him and not to go toBliss.Howell also stated that if employees were caughttalking toBlissduring,working hours without Howell'spermission,theywould be terminated. Howell himselfadmits that during this meeting with employees, he toldemployees he was disappointed that employees had goneto Bliss regardingwhat he termed a "morale problem" 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDand had not come to him. Howell also admits he toldemployees there was nothing they could do about theway they were talked to by McCain and that, instead ofgoing to Bliss, employees should come to Howell, whowas the one who could handle the problem.E. Internal Union Charge Against McCain andSubsequent EventsAbout Thursday, July 29, or Friday, July 30,Bliss hada conversation directly with McCain about the employ-ees' complaints,Bliss'testimonysuggeststhat the con-versationbegan on afriendly note but developed into aconfrontation. Apparently, the early part of the conver-sation relatedtomatters other than McCain's treatmentof employees. AfterBliss andMcCain had talked forsome time,however,Blissbroached the subject ofMcCain's relationship with the employees. Bliss began bysaying, "George, when are you going to stop doing theseboys the way you are?" McCain replied, "Well, I'mgoing to have to correct my problems. I know I've gotproblems."Blissresponded, "Well, let's correct them,and stop these complaints." Accordingto Bliss,McCainagreed totry to do that.Bliss andMcCain continuedtalking.ThenBlisstoldMcCain, "Now, George, thenext complaint I get, I'm not coming to you,and I'm notgoing to talk to you, but I will just have to file charges,and see if we can stop you that way." McCain becameupset, responding, "Well, my advice would be to just goahead and file charges." Bliss replied, "Okay, that's finewith me." The conversation ended.At the end of the work shift following this conversa-tion between McCain andBliss,Bliss calleda meeting ofemployees. Bliss told the employees, "Boys, I've wentjust as far a I can go. I can't get any cooperation out ofGeorge." Bliss told the employees he had tried to gethelp from Schiebler and had received no satisfaction.Bliss thentold the employee, "The only thing that's leftforme to do is file charges. Now I'm going to leave itup to you boys. I'm the job steward, but you are theboys I'm representing. You make the decision." The em-ployees toldBlissto go ahead and file chargesagainstMcCain. Bliss told the employees he would prepare thecharges againstMcCain and then meet with employeesagain.McCain testified that he observed employeesmeeting withBlissafter work in the parking lot. McCainapproached the assembled group to try to talk to the em-ployees while they were withBliss but,asMcCain ap-proached, the employees left.On the following day at the conclusion of the workshift,Blissmet with employees. Bliss showed them inter-nalunionchargeswhich he had preparedagainstMcCain.Afteremployees read and approved thecharges,Bliss signedthe charges and all 11 employeespresent signed as "witnesses." At the top of the list ofemployee signatures is that of Ronnie Crane.The chargeagainstMcCain, dated August 1, 1982,reads in its entirety:I,Thomas W. Bliss, would like to file chargesagainstGeorgeMcCain under Article XXIV-Subdiv, 7 Section (E), under the Constitution of theInternationalUnion of Operating Engineers. Mr.McCain isa foremanemployed with M & K on theTenn. Tom waterway. I. ThomasW. Bliss, am aJob Steward on the same job.The followingis the listof charges to be broughtagainstMr. McCain.Mr. McCain has the right to try out machineryafter themechanicshave made repairs, but he isconstantly operating machines over and above hisright.On some occasions, he has told the labourers,who run the Steam Cleaners, to operate the ma-chines andeven goingto the extent of having thelaborersmove the machines to the loading ramps,or to the shop for repairs. Mr. McCain is also fore-man over the Steam Cleaner Boys. He has on twoseparateoccasions threatened either toterminatethem and others if they were caught or even heardof talking to me, the job Steward (ThomasBliss).Mr. McCain continuously steps in front of the Me-chanics and works with wrenches, obstructing theMechanics work. He also steps in and flags Opera-tors picking up loads for the Mechanics, when theyare alreadyflagging theoperator.Mr. McCain willgrab a sledge hammer anduse it.Mr.McCain isconstantly threatening to either terminate or repri-mand someonefor no valid reason.I,Thomas W. Bliss, receive complaintsagainstMr. McCain regularly. I see these acts myself, butwhen I confront Mr. McCain on these matters, heanswers me that he can do anything he wants, or inone case,he said, "Ican'thelp doing the work."The majority of time heusesthe excuse that he isshowing the Mechanics how to do the work. Mr.McCain'smen are allqualified to do the work. Mr.McCain has threatened just about all of his men atone time or the other with termination or repri-mands.He is very sarcastic with his men.Mr. McCain was General Foreman at one timewith this company. He was set back to MechanicForeman in the Field, then set back to Mechaniclastwinter.He was then set back up to foremanwhen another foreman quit.All complaints made to me are done so afterwork, in the parking lot, and not ever on Companytime,Listed below my signature are witnesses tothe above charges.The chargeagainstMcCain was processedat a prelim-inary hearing before the Union's executive board whichreferred the matter to the union membership for trial.That was held on September 22. At the trial, both Blissand McCain had the opportunity to call witnesses and topresent their case to the union membership. When giventhe opportunity,Bliss saidthat he thought one witnesswould be sufficient to prove the charges.Bliss calledCrane to testify.Blissasked Crane whether the chargesagainstMcCain were true. Crane testified that he hadworked for Respondent for 2-1/2 years and that he had"seen it all."McCain was given the opportunity to cross-examine Crane and did so. McCain called as his onlywitnessGeneral Foreman Howell. McCain was foundguilty of the charges against him and fined $100. Thefinewas suspended, and McCain was put on probation, TENN-TOM CONSTRUCTORSsuchthat if he was ever again found guilty, the finewould be reinstated.The General Counsel contends that as a result of theinternal union charge againstMcCain and the subsequenttrial inwhich McCain was found guilty, McCain andHowell engagedin various acts and conduct which con-situtedunfair labor practices on the part of Respondent.In detail, the General Counsel contends that the follow-ing acts took place:1. In September 1982 after the charges were filed,butbefore theUnion trial,GeneralForemanHowell had a second meeting with employeesduring the supperbreak. Howell is alleged to havetold employees that Superintendents JohnWrightand Pat Manott had obtained copies of the chargesand had threatened to fire Howell because Howelllet thesituationget out of control; that Master Me-chanic Brown had advised Howell to fire all theemployees involved; that Schiebler told Howell tofire all the employees involved, but Howell said hewas not going to do so; that because employeeslikedUnion Steward Bliss so much, Howell wasgoing to transfer Bliss to the slab area where theemployees worked; that if employees did not liketheway things were going, Howell could fire"every damn one of them"; and that if employeesdid not vote for McCain in the upcoming uniontrial,Howell would fire "every damn one" of theemployees.2.On September 21, 1982, the day before the in-ternal union trial, Foreman McCain approached em-ployeeWaymon White on the job; asked White tovote for him in the trial; told White that if he didvote for McCain, things would be better for White;and told White that if he did not vote for McCain,McCain would fire White along with the rest of theemployees involved.3.On the night of September 22, following theinternal union trial held earlier that evening duringwhich Crane testified in support of the chargesbrought byBliss againstMcCain, Crane was senthome early from work by McCain.4.On the night of September 22, following theinternal union trial, General Foreman Howell is al-leged to have approached employeesWaymonWhite and John Hyde, White's helper, at their workstation and stated that because Crane "showed hisass somuch at the trial," Howell was going to fireCrane.5.Also on the night of September 22, Howell isalleged to have once again come to the slab areawhere employees worked and held a meeting withemployees. Howell is alleged to have told the em-ployees that they had disappointed him, and thatHowell had been told by Master Mechanic Brown"and the ones on the hill" that when it came timefor a layoff, the employees who participated inbringing the charges against McCain would be thefirst ones laid off or singled out to be fired.4716.On the evening of September 23, the secondwork shift following theinternal uniontrial,Cranewas againsent home from work early.7.A short time prior to Crane being laid off onOctober 23, White told Howell that he had heard arumor Cranewas goingto be laid off.Howell alleg-edly replied that Crane "made suchan ass of him-self" that hewas goingto be the firstperson laidoff.8.On October 23, Crane was laid off, while otheremployees continued working until November 22when the entire project was shut down for thewinter months.9.On October 23, Bliss asked Howell why Cranehad been laid off. Howell allegedly responded thatitwas because Crane "showed his ass," would notwork, would sit around and smoke and drink coffee,and would not get to work when told to do so.Howell is then alleged to have told White that ifWhite andBlissdid not like the way thingsare run,they would be the next to go.10.On October 23, the same day that Crane waslaid off,Waymon White, in the presence of Hyde,told Howell that he had heard rumors to the effectthat everyone was going to be laid off and askedHowell when that would occur. Howell allegedlyanswered that White andBlisswould be the firstones to go because they caused a lot of trouble, andthat if they did not like the way Howell treatedCrane, they could go immediately.Both Howell and McCain denied making the variousstatements attributed to them by the General Counsel'switnesses.For the reasons explained below, I find it un-necessary to resolve those credibility conflicts or tomake any findings with regard to the reason for Cranebeing sent home early from work or later being laid off.Analysis and ConclusionsIhave determined that as a result of the employeecomplaints to Bliss about Foreman McCain and conver-sationswhich Bliss then had with General ForemanHowell, Howell approached employees as a group in lateJuly to discuss these matters. I have found, contrary tothe General Counsel's position, that during this conversa-tion,Howell did not tell employees (simply) that if anyof them were caught talking to Bliss, they would be ter-minated. Rather, I credit employee Alexander and, basedon his testimony on both direct and cross-examination, Ihave found Howell told employees that if they werecaught talking to Bliss during working hours withoutpermission, theywould be terminated. The GeneralCounsel's witnesses confirm that such a rule had existedlong before Howell's conversation with employees inlate July. I agree with Respondent that the Act does notrequire an employer to allow employees to leave theirwork stations at will in order to discuss preceived griev-anceswith union representatives, and I find that thisstatement by Howell to the employees does not consti-tute a violation of Section 8(a)(1) of the Act. In that con-versation with employees, however, Howell went further 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan to simply enforce or reinforcean existingwork rule.More specifically, I have found that Howell also toldemployees to come to him with any problems they mighthave and not to go toBliss.Howell himself admits hetold employees there was nothing they could do aboutthe way they were talked to by a supervisor, and that,instead ofgoing to Bliss,employees should go to Howellwho could handle the situation. Howell admitted that thereason for thesestatementsto employees was that heperceived such matters to be personnel problems and notunion concerns.It isclear that by these statements toemployees,Howell was attempting to discourage em-ployees from discussing work-related matters with theirlabor organization, and Howellas much asadmits this. Ifind that Howell's statementsin the form of a directionto employees that they not discuss such matters withtheir labor organization violated Section 8(a)(1) of theAct.With regard to the statements allegedly made byHowell and McCain to employees, Crane being senthome from work early on September 22 and 23, andCrane's layoff on October 23, all as a result of the inter-nal unioncharges brought against McCain and the subse-quent trial and disciplineimposed againstMcCain, thereis the threshold question whether Crane,Bliss,and otheremployees who participated in bunging those chargeswere engaged in activity which is protected by the Act.Ihave determined that it is unnecessary to find whetherRespondent, through Howell and McCain, engaged inthe conduct advanced by the General Counsel because Iam persuaded that the employees' actions, includingthose of Crane, were not protected activity. The com-plaintsmade by employees to Bliss about McCain callingemployees obscene names and supervising them in aoverbearing manner which interfered with their ability tobe productive represents a classic conflict between em-ployees and their supervisor. The complaints by employ-ees to the Union were clearly protected activity. Thecollective-bargainingagreementbetweenRespondentand the Union contains a grievance procedure which, inits finalstage,calls for final and binding arbitration whenthe parties are not otherwise able to resolve disputes.AfterBlisshad discussed employee complaints aboutMcCain with various representatives of management, in-cluding a superintendent on one occasion and GeneralForeman Howell on several occasions,Bliss,Crane, andother employees acting in concert with them chose notto file a grievance pursuant to the collective-bargainingagreement,but rather to bring internal union chargesagainst McCain.The internalunioncharges on their face, and indeedthe entire record in this case, reflects that employeecomplaints about McCain were twofold. First and fore-most was the way in which McCain supervised employ-ees. Second was the fact that McCain from time to timeperformed duties which employees believed were appro-priately bargaining unit work pursuant to the terms ofthe collective-bargaining agreement. The internal unioncharges brought against McCain had as their object anattempt to influence McCain in the way he supervisedemployees and an attempt to impose on McCain the em-ployees' and the Union's interpretation of the collective-bargainingagreementregardingbargainingunitwork. Itisnow well settled that a union violated Section8(b)(1)(B) of the Act by imposinginternalunion disci-pline againsta supervisor for the manner in which heperforms his duties as a supervisor.DallasMailers UnionLocal 143 (Dow Jones),181NLRB 286 (1970), enfd. 445F.2d 730 (D.C. Cir. 1971). Similarly, a union violatesSection 8(b)(1)(B) of the Act by imposinginternal unionsanctionsagainst asupervisor-member in an attempt toimpose on him theunion's interpretation of a collective-bargainingagreement.Carpenters Local 1089 (M. Green-berg Construction),217 NLRB 999 (1975). I find that theinternal union charges broughtagainstMcCain and theinternal uniondiscipline imposed on him violated Section8(b)(1)(B) of the Act. Clearly, thisisnot acase broughtagainst the Union, and no remedy may be issued by mewith respect to its actionsagainstMcCain. Nevertheless,ifthe internal union charges and discipline leveledagainstMcCain were unlawful, it stands to reason thatthe conduct of Bliss, Crane, and other employees actingin concert with them was unprotected by the Act. Stateddifferently, if the internal union charges and disciplineleveled againstMcCain were unlawful, is there any wayinwhich Crane's active rolein bringing and pursuingthose chargesagainstMcCain might, nevertheless, beconsidered protected activity9 I think not.The cases cited by the General Counsel are inapposite.Her argument is primarily one of analogy and carrieslittleweight.Moore-McCormack Lines,172NLRB 278(1968),which containslanguageto the effect that amember who bringsinternal unioncharges against a su-pervisor-member is engaged inprotected activity was de-cided beforeDallasMailers Union,supra.Moreover, acareful reading of that decision reveals that the languagequoted and most heavily relied on by the General Coun-sel actually comes from a discission of the relevance ofwhether a charge was in fact brought against the super-visor-member. There is nothing in that decision to sug-gest that the Board specifically considered whether thebringing of an internal union chargeagainst asupervisor-member for conduct engagedin as asupervisor consti-tutes activity protected by the Act. The General Coun-sel'scitation ofWesternExterminator Co.,223NLRB1270 (1976), is similarly misplaced. In that case, the con-duct which the discharged employee was protesting wasthe unlawful dual capacity of his supervisor also beingunion president. The conduct for which the employeewas discharged was the bringing of an unfair labor prac-tice charge with the Board.It istrue that inIndustryGeneral Corp.,225 NLRB 1230 (1976), the Board, with-out comment, upheld the decision of an administrativelaw judge who found that an employee had been dis-charged unlawfully because the employee had threatenedtofileinternalunionchargesagainstageneralforeman/supervisor. The decision of the judge and theBoard in that case, however, reflects that the issue raisedhere was not raised in that case and, therefore, was notconsidered or discussed by either the judge or the Board.Accordingly, I do not find that decision to be control-ling. I have carefully considered the cases cited by theGeneral Counsel, as well as her emotional plea that "re- TENN-TOM CONSTRUCTORS473gardless of the lawfulness of the [Union's] action in thepresent case,it is Ronnie Crane as an individual memberwhose rights to engage in union activity,is in issue andmore importantly, is in jeopardy." I find nothing in thecases cited by the General Counsel to support the argu-ment that Crane's activity should be considered protect-ed even if the charges and discipline leveled againstMcCain are unlawful. Such a result would not only beillogical and inconsistent, but against public policy for itwould serve no other purpose than to insulate employeesand thereby encourage them to sponsor or actively sup-port unlawful conduct by their bargaining representative.Though it may seem harsh to some, Crane, Bliss, and theother employees who actively participated in bringingand pursuing the unlawful internal union charges againstMcCain must be accountable for their own actions. Ac-cordingly, I find that those actions are not protected bytheAct. Consequently, I find that even if Respondent,through Howell and McCain,engaged inthe conduct at-tributed to them by the General Counsel, including send-ing Crane home from work early on September 22 and23, and laying off Crane on October 23, such conductdoes not constitute a violation of the Act. Accordingly, Ishall recommend that those allegations of the complaintbe dismissed.CONCLUSIONS OF LAW1.Morrison-KnudsenCompany, Inc., Brown andRoot, Inc., and Martin K. Eby Construction Co., Inc., ajoint venture known as Tenn-Tom Constructors is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. International Union of Operating Engineers, Local624,AFL-CIO is alabor organization within the mean-ing of Section2(5) of the Act.3.General Foreman Winston Howell and ForemanGeorge McCain, at all times material, were supervisorsof Respondent within the meaning of Section 2(l1) ofthe Act and, as such, agents of Respondent within themeaning ofSection 2(13) of the Act.4. In late July 1982, General Foreman Winston Howelltold employees to come to him with any problems theyhad with Foreman George McCain and not to go to theunion shop steward, ThomasBliss.Howell further toldemployees there was nothing they could do about theway they were talked to by McCain and that instead ofgoing toBliss,employees should go to Howell whocould handle the situation. By these statements, Respond-ent interfered with and discouraged employees from ex-ercisingtheir rights guaranteed by the Act, and Re-spondent thereby violated Section 8(a)(1) of the Act.5.Union Shop StewardBliss,employee Ronnie Crane,and other employees who actively sponsored and partici-pated in bringing internal union charges against ForemanGeorge McCain because of McCain's conduct as a super-visor and in order to impose on McCain the Union's in-terpretation of the collective-bargaining agreement be-tween the Union and Respondent were engaged in con-duct which is not protected by the Act and, as a result,conduct which Respondent might haveengaged in as aresult of those charges having been brought and as aresult of the internal union discipline imposed againstMcCain, cannot be found to violate Section 8(a)(3) and(1) of the Act. Except as specifically found above, Re-spondent has not otherwise violated the Act, as allegedin the complaint, and those portions of the complaintshall be dismissed.6.The unfair labor practices which Respondent hasbeen found to have engaged in, as described above, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing com-merce and the free flow of commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.[Recommended Order omitted from publication.]